

117 HR 1420 IH: To amend title 37, United States Code, to authorize the basic allowance for housing for members of the uniformed services in the Virgin Islands.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1420IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Plaskett introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to authorize the basic allowance for housing for members of the uniformed services in the Virgin Islands.1.Application of basic allowance for housing to members of the uniformed services in the Virgin Islands(a)In generalSection 403(b) of title 37, United States Code, is amended—(1)in the heading, by inserting and the Virgin Islands after the United States;(2)in paragraph (1), by inserting and the Virgin Islands after the United States; and(3)in paragraphs (2), (3)(A), and (6), by inserting or the Virgin Islands after the United States each place it appears.(b)Conforming amendmentsSection 403(c) of title 37, United States Code, is amended—(1)in the heading, by inserting or the Virgin Islands after the United States; and(2)in paragraphs (1), (2), (3)(A)(i), and (3)(B), by inserting or the Virgin Islands after the United States each place it appears.(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to payments under section 403 of title 37, United States Code, beginning on January 1, 2022.